ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_01_FR.txt.                                                                                 19




             DÉCLARATION DE M. LE JUGE KOROMA

[Traduction]

   Article 41 du Statut — Conditions pour l’indication de mesures conserva-
toires — Compétence prima facie établie — Risque imminent de dommage ou de
préjudice irréparable menaçant les droits de l’Uruguay non démontré — Encou-
rager le règlement pacifique des différends, en conformité avec le droit, fait par-
tie de la fonction judiciaire de la Cour — La position adoptée par la Cour
s’inscrit dans le cadre de cette fonction.


   1. Même si la Cour a décidé, compte tenu des circonstances de l’espèce,
de ne pas accueillir la demande en indication de mesures conservatoires
de l’Uruguay dans son ensemble, elle a pris en considération l’ordon-
nance qu’elle avait rendue le 13 juillet 2006 et réitéré l’appel qu’elle y
adressait aux Parties de s’abstenir de tout acte qui pourrait compromettre
le règlement du présent différend ou le rendre plus difficile. La position
adoptée par la Cour est, selon moi, judicieuse et conforme à l’article 41
du Statut. L’objectif des mesures conservatoires, on le sait, est de préser-
ver les droits de chacune des parties. Avant d’indiquer de telles mesures,
toutefois, la Cour doit non seulement s’assurer qu’elle a compétence
prima facie, mais aussi apprécier, notamment, l’urgence de la situation ou
l’imminence des actes dont il est allégué qu’ils causeront le préjudice.

   2. Dans sa demande en indication de mesures conservatoires, l’Uru-
guay soutient que, avec les barrages routiers, « [l]’Argentine s’est engagée
dans un processus destiné à porter atteinte de manière irréparable à la
nature même des droits en litige » et que, dès lors, « ce sont les barrages
qui constituent la menace imminente, et non les conséquences ... qu’ils
pourraient avoir à terme sur l’usine Botnia ».
   3. Ayant examiné la question, la Cour est parvenue à la conclusion
que la demande de l’Uruguay a un lien suffisant avec le fond de l’affaire
et que, par conséquent, la Cour a compétence prima facie en la présente
instance.
   4. Nonobstant sa compétence prima facie, la Cour ne s’est pas jugée en
mesure d’accueillir la demande dans son ensemble, estimant que l’exis-
tence d’un risque imminent de dommage ou de préjudice irréparable
n’avait pas été démontrée au cours de la procédure, mais elle a répété
l’appel qu’elle avait adressé aux Parties de s’abstenir de tout acte qui ris-
querait de rendre plus difficile le règlement du différend. A mon avis, la
répétition de cet appel non seulement est en rapport avec les droits à sau-
vegarder, comme le prévoit l’article 41 du Statut, mais, comme je l’ai dit
ailleurs dans un contexte similaire, elle s’inscrit dans le cadre de la fonc-
tion judiciaire, puisqu’elle vise à garantir qu’il ne sera pris aucune mesure

                                                                                20

                 USINES DE PÂTE À PAPIER (DÉCL. KOROMA)                    20

d’aucune sorte susceptible de porter préjudice aux droits invoqués, ou
d’aggraver ou étendre le différend soumis à la Cour, le but étant de pro-
téger et de préserver le statu quo et d’empêcher que la situation ne se dété-
riore jusqu’à ce que l’affaire soit définitivement tranchée au fond.
   5. Selon moi, la fonction judiciaire ne se limite pas au règlement des
différends et au développement du droit, elle devrait aussi consister à
encourager les parties dans la recherche d’une solution pacifique à leur
différend, sur la base du droit. C’est précisément ce que fait la Cour dans
la présente ordonnance : après avoir dûment examiné sa compétence
prima facie compte tenu des arguments des deux Parties, elle apprécie ce
qui est ou non nécessaire pour préserver les droits de l’une et de l’autre, et
sa décision ne fait pas obstacle à la présentation de nouvelles demandes
en indication de mesures conservatoires si ces droits devaient à l’avenir
être menacés.
   6. La position adoptée par la Cour est par conséquent conforme aux
dispositions de l’article 41, elle encourage les Parties à régler leur diffé-
rend de manière pacifique et elle s’inscrit dans le cadre de la fonction
judiciaire de la Cour.

                                            (Signé) Abdul G. KOROMA.




                                                                           21

